Case: 13-31216      Document: 00512653562         Page: 1    Date Filed: 06/05/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-31216
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 5, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MICHAEL SONNIER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:13-CR-59-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Michael Sonnier pleaded guilty to possession of
child pornography and was sentenced within the guidelines range to 120
months of imprisonment and a life term of supervised release. On appeal, he
contends that the 120-month sentence is substantively unreasonable because
the district court failed to consider various mitigating factors regarding his
personal history and characteristics, and thus the sentence is greater than


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-31216     Document: 00512653562      Page: 2   Date Filed: 06/05/2014


                                  No. 13-31216

necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a). Sonnier also
challenges the district court’s imposition of a special condition of supervised
release prohibiting him from contact with anyone under the age of 18.
      Sonnier’s within-guidelines sentence is afforded a presumption of
reasonableness. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
After considering Sonnier’s arguments for a sentence at the low end of the
guidelines range, and, with specific reference to the § 3553(a) sentencing
factors and the Sentencing Guidelines, the district court concluded that a
sentence of 120 months of imprisonment was appropriate. “We traditionally
entrust sentencing to the discretion of district courts, which are close to the
ground and more cognizant of the details of the offender and offense that
should be determinative of the sentence.” United States v. Murray, 648 F.3d
251, 258 (5th Cir. 2011) (internal quotation marks and citation omitted). The
fact that we “might reasonably have concluded that a different sentence was
appropriate is insufficient to justify reversal of the district court.” Gall v.
United States, 552 U.S. 38, 51 (2007).         Considering the totality of the
circumstances as we must, we concluded that Sonnier has failed show that the
district court abused its discretion, or otherwise erred, in setting his sentence.
See id.; Rita v. United States, 551 U.S. 338, 359-60 (2007).
      In regard to the above-referenced condition of supervised release,
Sonnier contends that the ban on contact with persons under age 18 is overly
broad, imposes a greater deprivation of his liberty than is reasonably
necessary, and does not provide fair notice of the prohibited conduct. As
Sonnier did not object to those conditions in the district court, our review is for
plain error only. See United States v. Ellis, 720 F.3d 220, 224-25 (5th Cir.),
cert. denied, 134 S. Ct. 681 (2013).




                                        2
    Case: 13-31216    Document: 00512653562     Page: 3   Date Filed: 06/05/2014


                                 No. 13-31216

      When, in Ellis, we were faced with similar facts and applied the abuse-
of-discretion standard, we affirmed the imposition of a substantially similar
special condition as part of lifetime supervised release. 720 F.3d at 224-26; see
also United States v. Paul, 274 F.3d 155, 165-66 (5th Cir. 2001) (construing
ban on indirect contact with minors as not extending to chance or incidental
encounters with children). We conclude here that any error that there may
have been is not clear or obvious. See Puckett v. United States, 556 U.S. 129,
135 (2009). Moreover, even assuming arguendo that we were to find clear or
obvious error, Sonnier has failed adequately to address whether such putative
error would affect his substantial rights or why we should exercise our
discretion to correct it. See United States v. Williams, 620 F.3d 483, 496 (5th
Cir. 2010).
      AFFIRMED.




                                       3